         Case 1:19-cv-05523-SDG Document 110 Filed 03/31/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

   BERKELEY VENTURES II, LLC,

        Plaintiff,

   v.                                                Case No.: 1:19-CV-05523-SDG

   SIONIC MOBILE CORPORATION
   and RONALD D. HERMAN

        Defendants.                                  JURY TRIAL DEMANDED


                           CERTIFICATE OF SERVICE

        I hereby certify that I have this day electronically filed the foregoing Objection

to Defendants’ Subpoena to Berkeley Capital Partners, LLC with the Clerk of Court

using the CM/ECF filing system, which will send email notification of such filing to

counsel.

        This 31st day of March, 2021.


                                          By: /s/ Jason B. Godwin
                                          Jason B. Godwin, Esq.
                                          Georgia Bar No. 142226

                                          Godwin Law Group
                                          Attorney for Plaintiff
                                          3985 Steve Reynolds Boulevard
                                          Building D
                                          Norcross, Georgia 30093
                                             1
Case 1:19-cv-05523-SDG Document 110 Filed 03/31/21 Page 2 of 2




                            770-448-9925
                            770-448-9958
                            jgodwin@godwinlawgroup.com




                              2
